UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-6581



In Re:   TIMOTHY ADAMS,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.
                            (CA-97-1225)


Submitted:   June 9, 2005                  Decided:   June 17, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Timothy Adams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Timothy    Adams       petitions   for   writ    of   mandamus.      He

requests that this court direct the district court to rule on

whether an affidavit submitted by his trial counsel in Adams’ 28

U.S.C. § 2255 (2000) motion constitutes a fraud upon the court due

to an alleged concealed conflict of interest.

           Mandamus    is     a    drastic    remedy   to   be    used   only   in

extraordinary circumstances.          Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).         Courts are extremely reluctant to grant

a writ of mandamus.         In re Beard, 811 F.2d 818, 827 (4th Cir.

1987).   Mandamus relief is available only when the petitioner has

a clear and indisputable right to the relief sought and there are

no other adequate means for obtaining the relief.                  Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980); Beard, 811 F.2d at

826.   Mandamus may not be used as a substitute for appeal.               See In

re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

           The relief sought by Adams is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.                We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 PETITION DENIED


                                      - 2 -